Case 3:18-cv-01324-BJD-MCR Document 72 Filed 06/11/20 Page 1 of 2 PageID 528



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


WENDALL JERMAINE HALL,

                   Plaintiff,

v.                                           Case No. 3:18-cv-1324-J-39MCR

MS. PHILLIPS, et al.,

               Defendants.
_______________________________

                                     ORDER

      The plaintiff’s motion to compel defendant Johnson’s attorney

to provide him a free copy of his deposition transcript (Doc. 70),

which    defendant    Johnson     opposes    (Doc.    71),    is    denied.   The

plaintiff’s in forma pauperis (IFP) status does not entitle him

to free copies of pleadings, motions, orders, or other documents.

See Jackson v. Florida Dep’t of Fin. Servs., 479 F. App’x 289,

292-93 (11th Cir. 2012) (“This Court has never held that a

prisoner’s right of access to the courts entitles a prisoner-

plaintiff, even one proceeding [IFP], to free copies of court

documents, including his own pleadings.”) (citing Harless v.

United   States,     329   F.2d   397,   398–99      (5th    Cir.   1964)   (“The

statutory right to proceed [IFP] does not include the right to

obtain copies of court orders, indictments, and transcript of

record, without payment . . . .”)).
Case 3:18-cv-01324-BJD-MCR Document 72 Filed 06/11/20 Page 2 of 2 PageID 529



      As a practical matter, and as defendant’s attorney notes

(Doc. 71), if the defendants rely upon the plaintiff’s deposition

transcript in support of a motion for summary judgment, they will

be required to submit the entire deposition transcript as an

exhibit. See Order (Doc. 63).

      DONE AND ORDERED at Jacksonville, Florida, this 11th day of

June 2020.




Jax-6

c:    Wendell Jermaine Hall
      Counsel of record




                                     2
